Judgment affirmed, with one bill of costs to respondents. No opinion. Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Carswell, J., dissent with the following memorandum: With the exception of the overhead shore beams, no damage to the realty *743would attend the removal of the elevator apparatus. Those beams would not seem to be part of the elevator as such and may not be a basis for distinguishing this case from Greater New York Development Co. v. Ka-Ro Building Corp. (232 App. Div. 696; affd., 256 N. Y. 657). The dissent is on the theory that the removal would cause no “ material ” damage.